Citation Nr: 0915347	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-10 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a medial meniscus 
tear of the left knee.

2.  Entitlement to service connection for a lateral meniscus 
tear of the right knee with chondromalacia.

3.  Entitlement to service connection for left ankle 
arthralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's brother-in-law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1982 to May 1985 
and from July 1986 to November 1989.  Service has also been 
reported from July 1990 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The appellant testified at a hearing before the Board in 
September 2007 that he was placed on limited duty profiles 
due to problems with his knees and left ankle during a period 
of active duty reported to have been from July 1990 to August 
1991.  A July 2005 statement from the appellant's former 
staff sergeant supported this assertion.

In October 2006, the RO attempted to contact the 187th 
Medical Battalion Headquarters, the facility that the 
appellant was purportedly assigned to during the relevant 
period of time, to obtain service medical records; this 
letter was returned as undeliverable.  The evidence of record 
did not document what additional efforts, if any, were 
conducted by the RO to obtain service medical records from 
this unit.  As such, in November 2007, the Board remanded the 
appellant's claims for further development.  Specifically, 
the Board directed the RO attempt to obtain any and all 
service treatment records, including clinical records, during 
the reported period of active service from July 1990 to 
August 1991.  This development was to include efforts to 
contact the 187th Medical Battalion Headquarters after the 
proper address was ascertained, if possible.

In December 2007, a request was initiated for clinical 
records and active duty inpatient clinical records for the 
appellant's left knee for the time period of July 1990 to 
August 1991 from the 187th Medical Battalion Headquarters.  
In January 2008, the response was that "the allegation has 
been investigated and the following results were found: no 
search possible because [the] name of the hospital [was] not 
available."

During the September 2007 Board hearing, the appellant 
testified that he received treatment at Brooke Army Medical 
Center in San Antonio, Texas.  The 187th Medical Battalion 
Headquarters is located in Fort Sam Houston, San Antonio, 
Texas, as is Brooke Army Medical Center.  Under these 
circumstances, the Board finds that the RO has not complied 
with the Board's November 2007 Remand in attempting to obtain 
any clinical records pertinent to the claims on appeal.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that 
compliance is neither optional nor discretionary).  Where the 
remand orders of the Board are not fully implemented, the 
Board itself errs in failing to insure compliance.  Id.  
Thus, the RO must make another attempt to obtain the 
appellant's treatment records.

Accordingly, the case is remanded for the following actions:

1.  The RO must attempt to obtain all of 
the appellant's clinical treatment records 
from Brooke Army Medical Center in Fort 
Sam Houston, San Antonio, Texas, 
concerning the time period of July 1990 to 
August 1991.

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant must then be given an 
opportunity to respond.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

